Title: From George Washington to William Smith, 6 November 1788
From: Washington, George
To: Smith, William

 

Sir,
Mount Vernon Novr 6th 1788

The Count de Moustier—Minister from the Court of France—and the Marchioness de Brehan &ca—being on their return to New York, and proposing to pass through Baltimore I have the honor of introducing them to your personal acquaintance; being persuaded that you will have pleasure in paying them those attentions which are not only due to their Rank but to their great Merit. I am Sir Yr Most Obedt & Very Humble Servant

Go: Washington

